Citation Nr: 0621820	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that granted the veteran's claims 
of entitlement to service connection for (1) bilateral 
tinnitus with an evaluation of 10 percent, and (2) bilateral 
hearing loss with an evaluation of 0 percent.  The veteran 
perfected timely appeals of these determinations to the 
Board.


The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1), 4.1, 
4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to an evaluation in 
excess of 10 percent for his service-connected bilateral 
tinnitus.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168 (C.A. Fed. June 19, 2006), 
the Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The maximum schedular rating available for tinnitus is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award a higher evaluation 
than 10 percent for bilateral tinnitus, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The Board notes that the veteran argued in a May 2005 
statement that he should be considered an exceptional 
tinnitus case under 38 C.F.R. § 3.321(b)(1).  The Board has 
contemplated extraschedular evaluation here, but finds that 
there has been no showing that the veteran's service-
connected disability has resulted in marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  VA must provide such notice to 
a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA did not adequately notify the veteran 
of the evidence needed to substantiate his claim of service 
connection, nor of the evidence needed to establish a 
disability rating or effective date for the disability on 
appeal.  The Board cannot determine that the veteran has not 
been prejudiced by such lack of adequate notice in this case, 
and therefore must remand for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The notice must explain 
what types of evidence are needed to establish both a 
disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


